Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Patty Hong on January 12, 2022. 
	The application has been amended as follows:	
IN THE CLAIMS:
	9. (Currently amended) An apparatus comprising: 
	a housing including a plurality of bays configured to receive a plurality of battery modules, including a first bay and a second bay; and
	a module backbone disposed between the first bay and the second bay, the module backbone including: 
		a first panel, the first panel including a first surface and a second surface; 
		a first cavity extending into the first surface towards the second surface; 
		a second cavity extending into the second surface towards the first surface; 
		a first bus bar within the first cavity; 
outward from 

		a second bus bar within the second cavity; 
		the second bus bar including a second coupling element extending outward from 


15. (Currently Amended) An apparatus comprising: 
	a housing including a plurality of bays configured to receive a plurality of battery modules, including a first bay and a second bay; and 
	a module backbone disposed between the first bay and the second bay including: 
		a first panel, the first panel including a first surface and a second surface; 
		a first cavity extending into the first surface towards the second surface; 
		a second cavity extending into the second surface towards the first surface; and 
		a first bus bar within the first cavity; 
		the first bus bar including a first coupling element extending outward from 



Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 9960396 and US 10593919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 has been amended to recite a “separate” second panel having a second lower surface in direct contact with the first upper surface [of the first panel].  This is considered to distinguish over Ikeda et al., as the first panel (2) and second panel (12) in Ikeda cannot reasonably be construed as separate because they are integrally formed and linked together with a hinge (11, 18) (Figs. 1, 4).  It would not be obvious to remove the hinges as they are important and functional parts of the disclosure of Ikeda as shown in all of the Figures and described at least in col. 5/line 25 and col. 6/line 42.  Separate panels as claimed are not suggested by Ikeda et al.  As such, claim 1 is allowable.
The reasons for allowance of claim 4 were given previously and remain applicable.
Independent claims 9 and 15 each recite an apparatus comprising a housing having a plurality of bays configured to receive a plurality of battery modules, and a module backbone disposed between first and second bays, the backbone comprising a first panel having a first and a second surface, a first cavity extending from the first surface, a second cavity extending from the second surface, a first bus bar within the first cavity, the first bus bar having a first coupling 
Anzioso et al (US 8633606) is also cited herein as showing a battery rack having multiple bays, and a conductive structure between two bays including two vertical walls (48) and multiple conductors (45, 47, 49) (Fig. 4).  However, the conductive structure is not related to the structure recited in the claims (no cavities containing bus bars, etc) and the claimed subject matter would not be obvious therefrom.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 14, 2022